*473In an action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Kings County (Jones, J.), entered November 29, 2004, which, upon a jury verdict, and upon the denial of its motion pursuant to CPLR 4404 (a) to set aside the jury verdict as against the weight of the evidence, is in favor of the plaintiff and against it in the principal sums of $82,500 for past pain and suffering and $192,500 for future pain and suffering.
Ordered that the judgment is reversed, on the law, with costs, the motion is granted, and the complaint dismissed.
The plaintiff alleged in her complaint and bill of particulars that she tripped and fell on an “uneven sidewalk” in front of the premises at 184 MacDonough Street in Brooklyn. At trial, she described the defective condition as “a raised pavement at least about three [inches].” However, the Big Apple Pothole and Sidewalk Corporation map of the site contained only the symbol for a cracked sidewalk. Accordingly, the plaintiff failed to demonstrate that the defendant had received prior written notice of the particular defect which actually caused the accident (see Cuccia v City of New York, 22 AD3d 516 [2005]; Camacho v City of New York, 218 AD2d 725 [1995]; Curci v City of New York, 209 AD2d 574 [1994]).
In light of the above determination, we need not reach the defendant’s remaining contentions. Miller, J.E, Ritter, Goldstein and Lunn, JJ., concur.